                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:18-cv-00513-WJM-SKC

RYAN MAPLES,

         Plaintiff,

v.

DANIEL LUSK,.

         Defendants.


                      ORDER GRANTING PLAINTIFF’S MOTION FOR
                          APPOINTMENT OF COUNSEL [#61]


         This Order addresses Plaintiff Ryan Maples’ Motion for Appointment of Counsel

(the “Motion”) [#61] 1. Defendants have not made an appearance in this matter. For the

foregoing reasons, the Motion is GRANTED.

         Maples seeks the appointment of pro bono counsel. In civil cases, whether the

appointment of counsel is appropriate is left to the sound discretion of the trial court.

Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995); Hill v. Smithkline Beecham

Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (“Only in those extreme cases where the

lack of counsel results in fundamental unfairness will the district court’s decision be

overturned.”). The district court should evaluate “the merits of a [litigant’s] claims, the

nature and complexity of the factual issues, and the [litigant’s] ability to investigate the



1   The Court uses “[#__ ]” to refer to specific docket entries in CM/ECF.
                                              1
facts and present his claims.” Hill, 393 F.3d at 1115 (citation omitted). Under Local Rule

15(f), the Court applies the following factors when reviewing a motion for appointment of

counsel in a civil action: (1) the nature and complexity of the action; (2) the potential merit

of the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to

retain an attorney by any other means; and (4) the degree to which the interest of justice

will be served by appointment of counsel, including the benefit the Court may derive from

the assistance of the appointed counsel. D.C.COLOLAttyR 15(f).

       Weighing these factors, the Court finds that appointment of Counsel is appropriate.

Maples brings this action pursuant to 42 U.S.C. § 1983 claiming that the Defendant Daniel

Lusk violated his Fourth Amendment rights and used excessive against him. [See

generally #17.] He has been permitted to proceed in this matter in forma pauperis. [#3.]

Maples indicates that his he cannot afford to hire an attorney, despite repeated efforts to

retain local civil rights attorneys, and that his imprisonment inhibits his ability to litigate

this case. [#61 at ¶¶ 1 and 5.] The Court believes it will benefit from the assistance of

appointed counsel for Maples as the case proceeds through discovery and toward trial.

Accordingly, the Court finds the appointment of pro bono counsel is appropriate.

       IT IS ORDERED that Plaintiff’s Motion for Appointment of Counsel [#61] is

GRANTED. The Clerk of Court shall select, notify, and appoint counsel to represent Ryan

Maples in this civil matter.

       NOTICE TO PRO SE PARTY: Maples is advised that the Clerk will select

counsel from the Panel; however, there is no guarantee that Panel members will

undertake representation in every case selected for the appointment. The Court


                                              2
reminds Maples that he is responsible for all scheduled matters, including filings,

hearings, depositions, motions and trial.

      DATED: October 9, 2019.

                                            BY THE COURT:




                                            S. Kato Crews
                                            U.S. Magistrate Judge




                                        3
